Citation Nr: 1718003	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  08-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for an acquired psychiatric disorder, including PTSD and major depressive disorder.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for prostate cancer.

5. Entitlement to service connection for a left knee condition.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to August 1976.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2007 rating decision of the VA Regional Office (RO) in Oakland, California, having denied service connection for psychiatric disorders and hearing loss.  A May 2013 decision from Louisville, Kentucky Regional Office denied service connection for left knee condition and a TDIU.  A January 2014 decision from Manila, the Republic of the Philippines Regional Office denied service connection for prostate cancer.  The appeal is under jurisdiction of the Oakland RO, which certified the case to the Board.  

While the June 2007 rating decision ostensibly reopened the previously denied claim for service connection for PTSD, the matter whether to reopen is committed to the Board's discretion.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board revises this claim to a petition to reopen.  Upon reopening below, the underlying claim on its merits is merged into one issue with claim of service connection for a generalized psychiatric disorder. 

There was discrepancy as to who provided representation in this case.  However, in view of the recent VA Form 21-22 (representation agreement) and since received argumentation with the Veteran's signed affidavit, the attorney indicated above is clearly proper representative.  The Veteran's signed affidavit with archived newspaper article is included in the record. 

The Veteran had a previous Board hearing request, withdrawn by his most recent designated representative.

By his January 2014 statement the Veteran also avers asbestos exposure while aboard a naval vessel, though not clarified is what claimed condition has resulted.  If the basis for a currently claimed disability, the Veteran is advised to clarify the matter with the Regional Office; and further to independently file a new formal claim if for additional claimed disability.   

The Board now reopens the claim of service connection for PTSD.  The underlying claim de novo, along with remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By a July 2002 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for PTSD.  The Veteran did not appeal therefrom.

2. Since then additional evidence has been received that presents a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The July 2002 RO rating decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2016).

2. New and material evidence has been submitted to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

As the Board is reopening the previously decided claim then remanding for development, a conclusion regarding VCAA compliance is not yet required.  

The Board turns to the merits of this case.  There are specific regulatory criteria in place in order to establish a claim for service connection for PTSD.

To establish service connection for PTSD, three elements must be met:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. § 3.304(f) (2016). 

The requirement of an in-service stressor is established by the veteran's testimony alone if he is shown to have engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is conclusive evidence of the stressor, provided credible and consistent with the circumstances service.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304(d).   

For an in-service stressor not related to participation in combat, generally the independent corroboration by outside evidence is required.  See Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  Sources of corroboration are not limited to service records and may include lay witness statement.  See Cohen, 10 Vet. App. at 143.  Further provisions ease the corroboration requirement when a stated stressor is related to a fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist confirms it is adequate to support a PTSD diagnosis.  See 38 C.F.R. § 3.304(f)(3) (as amended, effective July 13, 2010).      

The prior July 2002 RO rating decision denied service connection upon two distinct grounds, which the RO then indicated as absence of a confirmed diagnosis of PTSD, and further, "no identification of a specific stressor event which might be related to a current diagnosis of PTSD."  The claim was therefore denied.  The Veteran did not appeal the rating decision or submit new and material evidence within one year of its promulgation, which then became final and binding.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200.  There was no evidence obtained within a year therefrom to warrant reconsideration.  See 38 C.F.R. § 3.156(b).  

The petition to reopen this matter was received July 2006.  

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Having undertaken review of the Veteran's claims folder since his original PTSD claim was decided by the RO, there is considerable new evidence on file.  Extensive VA and private medical evidence and outpatient treatment records have been obtained; the Veteran underwent a VA psychiatric examination; and statements from the Veteran himself, regarding service have been submitted, amongst other items of evidence.  In sum, the Board finds both previously deficient elements of the claim to have been met.  Id.  

More than one treatment provider, including most the recent VA examiner in April 2015 diagnosed PTSD.  This met the DSM-V diagnostic criteria.  Secondly, the Veteran clearly has a verified in-service stressor, which is verified by historical news archive, his friend and fellow serviceman was critically and fatally injured during an incident aboard the vessel on which they served.  The Veteran's service personnel records confirm that he himself was stationed aboard the ship, at the time of the incident.  Arguably, there is another confirmed stressor.  The April 2015 examiner documented, the Veteran had witnessed a friend of his killed in action.  It is not verified without further information the exact incident this referred to without clarifying with the examiner.  The Veteran does have at minimum one confirmed stressor.  Accordingly, the claim will be reopened.  See 38 C.F.R. § 3.156(a).  

On remand, the final requirement in regard to the claim, a linkage causally between PTSD and one or more stressors as a matter of medical and/or other treatment professional judgment, warrants case development.    


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened; the appeal to this extent is granted.


REMAND

In addition to reconsideration on the merits, the underlying claim of service connection for PTSD (now part of claim for generalized acquired psychiatric disability) requires a medical opinion addressing whether the Veteran's verified stressor or stressors caused him to have PTSD.  This can be accomplished by a supplemental opinion request to the 2015 examiner.

Both claims for service connection for bilateral hearing loss, and left knee condition warrant full VA examinations.  VA will afford a medical examination to a claimant where competent evidence indicates a current disability may be related to active military service.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In regard to hearing loss, there enough basis in a June 2009 private audiogram to conclude (if the handwritten results not amenable to perfect interpretation) the Veteran has bilateral hearing loss per 38 C.F.R. § 3.385.  The Veteran on prior examination in 2007 reported noise exposure in service from being on the flight line as aviation mechanic.  He is competent to report said noise exposure, even if not contemporaneously documented, and a re-examination will clarify the etiology of hearing loss.  The same applies to left knee claimed disability, diagnosed post-service as osteoarthritis, whether it was incurred in service given the Veteran's reported 30-year history of knee pain.

The Veteran in VA treatment alluded to private medical treatment in 1979 for left knee cartilage removal, the records of which should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2016).  There is indication of some treatment for a mental health condition in the preceding decade that also needs to be obtained.

The condition of prostate cancer also has confirmed medical history, whereas the theory of recovery, here, is presumptive service connection based upon herbicide agent exposure, under 38 C.F.R. § 3.309(e).  VA law further presumes herbicide agent exposure based upon Vietnam service.  The Veteran alleges in various statements temporary duty assignment (TDY) to Vietnam in March 1975.  38 C.F.R. § 3.307(a)(6)(iii).  A previous request for confirmation of Republic of Vietnam service returned without confirmation by the National Personnel Records Center (NPRC) in November 1973, that request was general in scope seeking to verify any Vietnam experience.  A specific time period inquiry to NPRC is needed.  See VA Adjudication Procedure Manual, M21-1 Part IV.ii.1.H.1.f (Mar. 3, 2017). 

As to all above claims, the Veteran indicated during VA treatment he received Social Security Administration (SSA) disability benefits, requiring inquiry with that agency.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the remaining issue of entitlement to a TDIU is inextricably intertwined with the preceding.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue 
has been rendered). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA medical records and associate them with the Veterans Benefits Management System (VBMS) electronic claims folder.

2. Obtain copies of records pertaining to any claim and/or award of disability benefits from the Social Security Administration, including the administrative decision on that claim and supporting medical records. 

3. Contact the Veteran and request that he complete medical authorization (VA Form 21-4142) regarding further relevant private medical treatment  --  including:  (1) from the Detroit Medical Records depository for treatment from a Dr. Goldman during the 1970s 
(as referenced in a July 2007 letter from a nurse practitioner); and (2) for procedure for left knee cartilage removal in 1979.  Then obtain corresponding records based upon the information provided.  If initial records requests are not successful, undertake follow-up measures.  If the records cannot be obtained, the Veteran should be notified.  

4. Request the Veteran provide complete information in as much detail he can recall regarding a stated TDY to Vietnam in 1975, as the basis for his alleged in-service exposure to herbicide agents. 

a. Then request from the National Personnel Records Center (and any other appropriate records depository) verification of the Veteran's identified TDY, previously indicated to have occurred in March 1975 (and taking into account all additional detail given). 

5. Request that the VA examiner who conducted the April 2015 psychiatric examination provide a supplemental opinion.  If that examiner is no longer available, provide the Veteran's claims file to a qualified clinician.  

The examiner must determine whether the Veteran's PTSD or any other diagnosed psychiatric condition is at least as likely as not (50 percent or greater probability) is etiologically related to a verified stressor.  The review should include the confirmed incident in 1976 in which the Veteran witnessed a fatal injury of his friend and serviceman aboard a naval vessel.  A fully reasoned opinion rationale is requested.  

If the Veteran has any other present mental health condition as due to service, the examiner should so state.

In providing this opinion, take further into account the VA Vet Center and private nurse practitioner's letters who aver that the Veteran received psychological treatment in the 10-20 year period after service.

6. Schedule the Veteran for a VA examination regarding a claim for service connection for bilateral hearing loss.  The VBMS and Virtual VA claims folders must be provided to and reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.  

The examiner should confirm the Veteran has a current bilateral hearing loss disability, as that condition is defined for VA purposes under 38 C.F.R. § 3.385.  

Then indicate whether this condition at least as likely as not (50 percent or greater probability) was incurred in active service, or is otherwise etiologically related thereto.  Take into complete consideration the Veteran's reported history of noise exposure (including as was provided on VA examination back in 2007), as well as medical documentation of record.  

A complete rationale should be provided for the opinions offered.

7. Schedule the Veteran for a VA examination regarding his claim for service connection for a left knee condition.  The VBMS and Virtual VA claims folders must be provided to and reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.  

The examiner should confirm the Veteran has a current left knee disorder.  Then indicate whether this condition at least as likely as not (50 percent or greater probability) was incurred in active service, or is otherwise etiologically related thereto, including considering  the Veteran's report of the problem having existed for the last 30 years.

A complete rationale should be provided for the opinions offered.

8. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

9. Thereafter, readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


